DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 11/25/2021.
Reasons for Allowance
3.	Claims 1-10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a liquid crystal display device, which are used for an innovative dual-box liquid crystal display structure in which a first liquid crystal display panel and second liquid crystal display panel are stacked. Wherein the first liquid crystal panel serves as a light source to provide an amount of an incident light to the second liquid crystal panel, and the second liquid crystal panel performs normal grayscale displays. Independent claim 1 identifies the distinct limitations “plurality of second pixel units disposed in one-to-one correspondence with the first pixel units and having same external dimensions as the first pixel units, wherein the second pixel units realize a first numerical grayscale display at the first brightness, realize the first numerical grayscale display at the second brightness, and; under a superimposed input of the first brightness and realize a second numerical grayscale display under a combination of the first brightness and the second brightness; and wherein each of the second pixel units comprises a first sub-pixel unit, a second sub-pixel unit, and a third sub-pixel unit respectively corresponding to one red filter layer, one green filter layer, and one blue filter layer”.
	The closest prior arts Xu (CN 110111749), Ikeno (US 2021/0124221 A1) and Hirotsune et al. (US 2019/0066609 A1) all cited in the Office action dated 09/02/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693